 

Exhibit 10.1



 

Execution Version

 



 

WhiteHorse Finance, Inc.

 

$40,000,000

 

5.375% Senior Notes due October 20, 2025

 



 



 

Note Purchase Agreement

 



 



 

Dated October 20, 2020

 



 





 



 

Table of Contents

 

Section      Heading      Page       Section 1. Authorization of Notes; Interest
Rate 1       Section 1.1. Authorization of Notes 1 Section 1.2. Changes in
Interest Rate 1       Section 2. Sale and Purchase of Notes 2       Section 3.
Closing 3       Section 4. Conditions to Closing 3       Section 4.1.
Representations and Warranties 3 Section 4.2. Performance; No Default 3
Section 4.3. Compliance Certificates 3 Section 4.4. Opinions of Counsel 4
Section 4.5. Purchase Permitted by Applicable Law, Etc. 4 Section 4.6. Sale of
Other Notes 4 Section 4.7. Payment of Special Counsel Fees 4 Section 4.8.
Private Placement Number 4 Section 4.9. Changes in Corporate Structure 4
Section 4.10. Funding Instructions 4 Section 4.11. Rating 5 Section 4.12.
Consent of Holders of Other Indebtedness 5 Section 4.13. Proceedings and
Documents 5       Section 5. Representations and Warranties of the Company 5    
  Section 5.1. Organization; Power and Authority 5 Section 5.2. Authorization,
Etc. 5 Section 5.3. Disclosure 6 Section 5.4. Organization and Ownership of
Shares of Subsidiaries; Affiliates 6 Section 5.5. Financial Statements; Material
Liabilities 7 Section 5.6. Compliance with Laws, Other Instruments, Etc. 7
Section 5.7. Governmental Authorizations, Etc. 7 Section 5.8. Litigation;
Observance of Agreements, Statutes and Orders 7 Section 5.9. Taxes 8
Section 5.10. Title to Property; Leases 8 Section 5.11. Licenses, Permits, Etc.
8 Section 5.12. Compliance with Employee Benefit Plans 9 Section 5.13. Private
Offering by the Company 10 Section 5.14. Use of Proceeds; Margin Regulations 10
Section 5.15. Existing Indebtedness; Future Liens 10 Section 5.16. Foreign
Assets Control Regulations, Etc. 11 Section 5.17. Status under Certain Statutes
11

 



-i-

 

 

Section 5.18. Environmental Matters 12 Section 5.19. Investment Company Act 12  
    Section 6. Representations of the Purchasers 13       Section 6.1. Purchase
for Investment 13 Section 6.2. Source of Funds 13 Section 6.3. Investment
Experience; Access to Information 15 Section 6.4. Authorization 15      
Section 7. Information as to Company 15       Section 7.1. Financial and
Business Information 15 Section 7.2. Officer’s Certificate 18 Section 7.3.
Access 18 Section 7.4. Electronic Delivery 19       Section 8. Payment and
Prepayment of the Notes 20       Section 8.1. Maturity 20 Section 8.2. Optional
Prepayments with Make-Whole Amount 20 Section 8.3. Allocation of Partial
Prepayments 20 Section 8.4. Maturity; Surrender, Etc. 20 Section 8.5. Purchase
of Notes 21 Section 8.6. Make-Whole Amount 21 Section 8.7. Payments Due on
Non-Business Days 22 Section 8.8. Change in Control 23       Section 9.
Affirmative Covenants 24       Section 9.1. Compliance with Laws 24 Section 9.2.
Insurance 24 Section 9.3. Maintenance of Properties 24 Section 9.4. Payment of
Taxes and Claims 24 Section 9.5. Corporate Existence, Etc. 25 Section 9.6. Books
and Records 25 Section 9.7. Subsidiary Guarantors 25 Section 9.8. Rating
Confirmation 26 Section 9.9. Status of RIC and BDC 26 Section 9.10. Priority of
Obligations 27       Section 10. Negative Covenants 27       Section 10.1.
Transactions with Affiliates 27 Section 10.2. Merger, Consolidation, Etc. 27
Section 10.3. Line of Business 28 Section 10.4. Economic Sanctions, Etc. 29
Section 10.5. Liens 29 Section 10.6. Financial Covenants 29

 



-ii-

 

 

Section 10.7. Most Favored Lender Status 30       Section 11. Events of Default
31       Section 12. Remedies on Default, Etc. 34       Section 12.1.
Acceleration 34 Section 12.2. Other Remedies 35 Section 12.3. Rescission 35
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. 35      
Section 13. Registration; Exchange; Substitution of Notes 36       Section 13.1.
Registration of Notes 36 Section 13.2. Transfer and Exchange of Notes 36
Section 13.3. Replacement of Notes 37       Section 14. Payments on Notes 37    
  Section 14.1. Place of Payment 37 Section 14.2. Payment by Wire Transfer 38
Section 14.3. FATCA Information 38       Section 15. Expenses, Etc. 39      
Section 15.1. Transaction Expenses 39 Section 15.2. Certain Taxes 39
Section 15.3. Survival 40       Section 16. Survival of Representations and
Warranties; Entire Agreement 40       Section 17. Amendment and Waiver 40      
Section 17.1. Requirements 40 Section 17.2. Solicitation of Holders of Notes 41
Section 17.3. Binding Effect, Etc. 41 Section 17.4. Notes Held by Company, Etc.
41       Section  18. Notices 42       Section  19. Reproduction of Documents 42
      Section  20. Confidential Information 43       Section  21. Substitution
of Purchaser 44       Section 22. Miscellaneous 44

 



-iii-

 

 

Section 22.1. Successors and Assigns 44 Section 22.2. Accounting Terms 44
Section 22.3. Severability 45 Section 22.4. Construction, Etc. 45 Section 22.5.
Counterparts; Electronic Contracting 46 Section 22.6. Governing Law 46
Section 22.7. Jurisdiction and Process; Waiver of Jury Trial 46      

Signature

  1

 



-iv-

 

 

Schedule A — Defined Terms       Schedule 1 — Form of 5.375% Senior Note due
October 20, 2025       Schedule 4.4(a) — Form of Opinion of Special Counsel for
the Company       Schedule 4.4(b) — Form of Opinion of Special Counsel for the
Purchasers       Schedule 5.3 — Disclosure Materials       Schedule 5.4 —
Subsidiaries of the Company and Ownership of Subsidiary Stock       Schedule 5.5
— Financial Statements       Schedule 5.15 — Existing Indebtedness      
Schedule 10.1 — Transactions with Affiliates       Purchaser Schedule —
Information Relating to Purchasers

 



-v-

 

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

WhiteHorse Finance, Inc.
1450 Brickell Avenue, 31st Floor
Miami, Florida 33131

 

5.375% Senior Notes due October 20, 2025

 

October 20, 2020

 

To Each of the Purchasers Listed in

the Purchaser Schedule Hereto:

 

Ladies and Gentlemen:

 

WhiteHorse Finance, Inc., a Delaware corporation (the “Company”), agrees with
each of the Purchasers as follows:

 

Section 1. Authorization of Notes; Interest Rate.

 

Section 1.1.         Authorization of Notes. The Company will authorize the
issue and sale of $40,000,000 aggregate principal amount of its 5.375% Senior
Notes due October 20, 2025 (the “Notes”). The Notes shall be substantially in
the form set out in Schedule 1. Certain capitalized and other terms used in this
Agreement are defined in Schedule A and, for purposes of this Agreement, the
rules of construction set forth in Section 22.4 shall govern.

 

Section 1.2.        Changes in Interest Rate. (a) If at any time a Below
Investment Grade Event occurs, then:

 

(i)            as of the date of the occurrence of the Below Investment Grade
Event to and until the date on which such Below Investment Grade Event is no
longer continuing (as evidenced by the receipt and delivery to the holders of
the Notes of any Rating necessary to cure such Below Investment Grade Event),
the Notes shall bear interest at the Adjusted Interest Rate; and

 

(ii)            the Company shall promptly, and in any event within twenty (20)
Business Days after a Below Investment Grade Event has occurred, notify the
holders of the Notes in writing, sent in the manner provided in Section 18, that
a Below Investment Grade Event has occurred, which written notice shall be
accompanied by evidence satisfactory to the Required Holders to such effect and
confirming the effective date of the Below Investment Grade Event and that the
Adjusted Interest Rate will be payable in respect of the Notes in consequence
thereof.

 





 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

(b)            Each holder of a Note shall, at the Company’s expense, use
reasonable efforts to cooperate with any reasonable request made by the Company
in connection with any rating appeal or application.

 

(c)            The fees and expenses of any NRSRO and all other costs incurred
in connection with obtaining, affirming or appealing a Rating pursuant to this
Section 1.2 shall be borne by the Company.

 

(d)            As used herein, “Adjusted Interest Rate” with respect to the
Notes shall be 6.375% per annum.

 

(e)            As used herein, a “Below Investment Grade Event” shall occur if

 

(i)              at any time the Company has obtained a Rating of the Notes from
only one NRSRO, the then most recent Rating from such NRSRO that is in full
force and effect (not having been withdrawn) is less than Investment Grade; or

 

(ii)             at any time the Company has obtained a Rating of the Notes from
two NRSROs, the then lower of the most recent Ratings from the NRSROs that are
in full force and effect (not having been withdrawn) is less than Investment
Grade; or

 

(iii)            at any time the Company has obtained a Rating of the Notes from
three or more NRSROs, the then second lowest of the most recent Ratings from the
NRSROs that is in full force and effect (not having been withdrawn) is less than
Investment Grade; or

 

(iv)            at any time the Company shall have failed to receive and deliver
to the holders of the Notes a Rating of the Notes from at least one NRSRO as
required pursuant to Section 9.8.

 

(f)            Following the occurrence of an Event of Default, the Notes shall
bear interest at the Default Rate.

 

Section 2. Sale and Purchase of Notes.

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser, and each Purchaser will purchase from the Company,
at the Closing provided for in Section 3, Notes in the principal amount
specified opposite such Purchaser’s name in the Purchaser Schedule at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

 



-2-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 3. Closing.

 

This Agreement shall be executed and delivered in advance of the Closing at the
offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois
60603, on October 20, 2020. The sale and purchase of the Notes to be purchased
by each Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West
Monroe, Chicago, IL 60603, at 9:00 a.m. Chicago time, at a closing (the
“Closing”) on October 20, 2020 At the Closing the Company will deliver to each
Purchaser the Notes to be purchased by such Purchaser in the form of a single
Note (or such greater number of Notes in denominations of at least $100,000 as
such Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to Account No. [**********] at The Bank of
New York Mellon, Swift Code [***********], ABA No. [*********]. If at the
Closing the Company shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of such
failure by the Company to tender such Notes or any of the conditions specified
in Section 4 not having been fulfilled to such Purchaser’s satisfaction.

 

Section 4. Conditions to Closing.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1.         Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct as of the date of
this Agreement and at the time of the Closing.

 

Section 4.2.         Performance; No Default. The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing.
Before and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing and no Control Event
and no Change in Control shall have occurred.

 

Section 4.3.         Compliance Certificates.

 

(a)            Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

 

(b)            Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.

 



-3-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 4.4.         Opinions of Counsel. Such Purchaser shall have received
opinions, dated the date of the Closing, (a) from Dechert LLP, counsel for the
Company, in the form set forth on Schedule 4.4(a) (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers) and (b) from
Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.

 

Section 4.5.         Purchase Permitted by Applicable Law, Etc. On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

 

Section 4.6.         Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.

 

Section 4.7.         Payment of Special Counsel Fees. Without limiting
Section 15.1, the Company shall have paid on or before the Closing the
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing.

 

Section 4.8.         Private Placement Number. A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for the Notes.

 

Section 4.9.         Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

 

Section 4.10.       Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3, including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Notes is to be deposited.

 



-4-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 4.11.         Rating. The Notes shall have received a Rating of “BBB-”
or better by Egan Jones.

 

Section 4.12.        Consent of Holders of Other Indebtedness. On or prior to
the date of the Closing, any consents or approvals required to be obtained from
any holder or holders of any outstanding Indebtedness of the Company or its
Subsidiaries and any amendments of agreements pursuant to which any Indebtedness
may have been issued which shall be necessary to permit the consummation of the
transactions contemplated hereby shall have been obtained (and shall be in full
force and effect on the date of the Closing) and shall be satisfactory to such
Purchaser and its special counsel.

 

Section 4.13.        Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

 

Section 5. Representations and Warranties of the Company.

 

The Company represents and warrants to each Purchaser that as of the date of
this Agreement and the Closing.

 

Section 5.1.       Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.

 

Section 5.2.        Authorization, Etc. This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

 



-5-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 5.3.        Disclosure. The Company’s Annual Report on Form 10-K for the
year ended December 31, 2019 and the Company’s Quarterly Reports on Form 10-Q
for the three months ended March 31, 2020 and the three months ended June 30,
2020 (collectively, the “Company Periodic Reports”), do not contain any untrue
statement of a material fact. The Company Periodic Reports fairly describe, in
all material respects, the general nature of the business and principal
properties of the Company and its Subsidiaries. This Agreement, the financial
statements listed in Schedule 5.5 and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company on or prior
to September 23, 2020 in connection with the transactions contemplated hereby
and identified in Schedule 5.3 (this Agreement, the Company Periodic Reports and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since December 31, 2019, there has
been no change in the financial condition, operations, business, properties or
prospects of the Company or any Subsidiary, except changes that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to the Company that would reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.

 

Section 5.4.       Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary and whether such Subsidiary is a
Subsidiary Guarantor, (ii) the Company’s Affiliates, other than Subsidiaries,
(iii) the External Manager and its Affiliates, and (iv) the Company’s directors
and senior officers.

 

(b)            All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.

 

(c)            Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

 

(d)            No Subsidiary is subject to any Material legal, regulatory,
contractual or other restriction (other than the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

 



-6-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 5.5.         Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).

  

Section 5.6.        Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, (A) the corporate charter, by-laws or shareholders
agreement of the Company or any Subsidiary or (B) any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary, except where
any of the foregoing (other than clause (i)(A) above), individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.7.         Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, other than any filing required
under the Exchange Act or the rules or regulations promulgated thereunder on
Form 8-K, Form 10-Q or Form 10-K, any notice required or permitted under
Rule 135c of the Securities Act or any filing required under Rule 482 or
Rule 497 under the Investment Company Act.

 

Section 5.8.         Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)            Neither the Company nor any Subsidiary is (i) in default under
any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



-7-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 5.9.        Taxes. The Company and its Subsidiaries have filed all
federal and state and other Material tax returns that are required to have been
filed in any jurisdiction, and have paid all taxes shown to be due and payable
on such returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) where the failure to file or pay,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect or (ii) the amount, applicability or validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
reasonably believes that the charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of U.S. federal, state or other taxes
for all fiscal periods are adequate in all material respects.

 

Section 5.10.           Title to Property; Leases. The Company and its
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Subsidiary after such date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

 

Section 5.11.           Licenses, Permits, Etc. (a) The Company and its
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others, except for any such conflicts
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

(b)            To the knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(c)            To the knowledge of the Company, there is no violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries, except for any such violations that,
individually in the aggregate, would not reasonably be expected to result in a
Material Adverse Effect.

 



-8-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 5.12.       Compliance with Employee Benefit Plans. Except as would not
be reasonably expected to have a Material Adverse Effect:

 

(a)            The Company and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could, individually or in
the aggregate, reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to
section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan.

 

(b)            The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The present value of the accrued benefit
liabilities (whether or not vested) under each Non-U.S. Plan that is funded,
determined as of the end of the Company’s most recently ended fiscal year on the
basis of reasonable actuarial assumptions, did not exceed the current value of
the assets of such Non-U.S. Plan allocable to such benefit liabilities. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

 

(c)            The Company and its ERISA Affiliates have not incurred
(i) withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans or (ii) any obligation in connection with the termination of or withdrawal
from any Non-U.S. Plan.

 

(d)            The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

 

(e)            The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.

 



-9-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

(f)            All Non-U.S. Plans have been established, operated, administered
and maintained in compliance with all laws, regulations and orders applicable
thereto. All premiums, contributions and any other amounts required by
applicable Non-U.S. Plan documents or applicable laws to be paid or accrued by
the Company and its Subsidiaries have been paid or accrued as required.

 

Section 5.13.       Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered, within six months prior to the date of
this Agreement, the Notes or any similar Securities for sale to, or solicited
any offer to buy the Notes or any similar Securities from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers, each of which has been offered the Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction, other than, in the case of “Blue Sky” regulations, mandatory
notice or other filings.

 

Section 5.14.       Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Notes hereunder to refinance and/or redeem
existing debt and for general corporate purposes. No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). Margin stock does not constitute
more than 10% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 10% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

 

Section 5.15.       Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of September 30, 2020
(including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranty thereof), since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default, and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Company or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

 

(b)            Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.

 



-10-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

(c)            Neither the Company nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Company or such Subsidiary, any agreement relating thereto
or any other agreement (including its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as disclosed in Schedule 5.15.

 

Section 5.16.       Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.

 

(b)            Neither the Company nor any Controlled Entity (i) has violated,
been found in violation of, or been charged or convicted under, any applicable
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws
or (ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

 

(c)            No part of the proceeds from the sale of the Notes hereunder:

 

(i)            constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

 

(ii)            will be used, directly or indirectly, in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Money Laundering Laws;
or

 

(iii)            will be used, directly or indirectly, for the purpose of making
any improper payments, including bribes, to any Governmental Official or
commercial counterparty in order to obtain, retain or direct business or obtain
any improper advantage, in each case which would be in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Corruption Laws.

 

(d)            The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.

 

Section 5.17.       Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Public Utility Holding Company Act
of 2005, the ICC Termination Act of 1995 or the Federal Power Act.

 



-11-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 5.18.       Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any written notice of any
claim and no proceeding has been instituted asserting any claim against the
Company or any of its Subsidiaries or any of their respective real properties or
other assets now or formerly owned, leased or operated by any of them, alleging
any damage to the environment or violation of any Environmental Laws, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)            Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

(c)            Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner which has violated any Environmental Law that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(d)            Neither the Company nor any Subsidiary has disposed of any
Hazardous Materials in a manner which has violated any Environmental Law that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

(e)            All buildings on all real properties now owned, leased or
operated by the Company or any Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

Section 5.19.       Investment Company Act.

 

(a)            Status as Business Development Company and RIC. The Company has
elected to be regulated as a “business development company” within the meaning
of the Investment Company Act and intends to qualify annually as a RIC.

 

(b)            Compliance with Investment Company Act. The business and other
activities of the Company and its Subsidiaries, including the issuance of the
Notes hereunder, the application of the proceeds and repayment thereof by the
Company, and the consummation of the transactions contemplated by this Agreement
do not result in a violation or breach in any material respect of the provisions
of the Investment Company Act or any rules, regulations or orders issued by the
SEC thereunder, in each case that are applicable to the Company and its
Subsidiaries.

 



-12-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 6. Representations of the Purchasers.

 

Section 6.1.         Purchase for Investment.

 

(a)            Each Purchaser severally represents that it is purchasing the
Notes for its own account or for one or more separate accounts maintained by
such Purchaser or for the account of one or more pension or trust funds and not
with a view to the distribution thereof, provided that the disposition of such
Purchaser’s or their property shall at all times be within such Purchaser’s or
their control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

 

(b)            Each Purchaser understands and agrees that it will not transfer
the Notes or any part or portion thereof held by it (i) to any Person who is not
an Institutional Investor or who is a Competitor or (ii) in violation of
applicable law.

 

Section 6.2.        Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

 

(a)            the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(b)            the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)            the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 



-13-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

(d)            the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of
Part I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a
person controlling or controlled by the QPAM maintains an ownership interest in
the Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

 

(e)            the Source constitutes assets of a “plan(s)” (within the meaning
of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Part IV(d)(3) of the INHAM Exemption)
owns a 10% or more interest in the Company and (i) the identity of such INHAM
and (ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this
clause (e); or

 

(f)            the Source is a governmental plan; or

 

(g)            the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

(h)            the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 



-14-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 6.3.         Investment Experience; Access to Information. Each
Purchaser (for itself and for each account for which such Purchaser is acquiring
the Notes) severally represents that such Person (a) is an “accredited investor”
as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D promulgated under
the Securities Act and an “Institutional Account” as defined in FINRA
Rule 4512(c), (b) either alone or together with its representatives has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of this investment and make an informed decision
to so invest and has so evaluated and analyzed the risks and merits of such
investment, (c) has the ability to bear the economic risks of this investment
and can afford a complete loss of such investment, (d) understands the terms of
and risks associated with the purchase of the Notes, including, without
limitation, a lack of liquidity, pricing availability and risks associated with
the industry in which the Company operates, (e) has had the opportunity to
review (i) the Disclosure Documents and (ii) such other disclosure regarding the
Company, its business and its financial condition as such Purchaser has
determined to be necessary in connection with the purchase of the Notes, (f) has
had an opportunity to ask such questions and make such inquiries concerning the
Company, its business and its financial condition as such Purchaser has deemed
appropriate in connection with its purchase of the Notes and to receive
satisfactory answers to such questions and inquiries, and (g) is purchasing the
Notes without a view to distribution thereof within the meaning of the
Securities Act and agrees not to reoffer or resell the Notes except pursuant to
an exemption from registration under the Securities Act or pursuant to an
effective registration statement thereunder (it being understood, however, that
the disposition of such Person’s property shall at all times be within such
Person’s control).

 

Section 6.4.         Authorization. Each Purchaser severally represents that
(a) it has full power and authority to enter into this Agreement and (b) this
Agreement, when executed and delivered by such Purchaser, will constitute valid
and legally binding obligations of such Purchaser, enforceable in accordance
with their terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies.

 

Section 7. Information as to Company.

 

Section 7.1.         Financial and Business Information. The Company shall
deliver to each Purchaser and each holder of a Note that is an Institutional
Investor:

 

(a)            Quarterly Statements — within 45 days (or if shorter, 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC, regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

 

(i)            a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarter, and

 

(ii)            consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;

 



-15-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

(b)            Annual Statements — within 90 days (or if shorter, 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of

 

(i)            a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such year, and

 

(ii)            consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;

 

(c)            SEC and Other Reports — promptly after their becoming available,
one copy of (i) each financial statement, report, notice, proxy statement or
similar document sent by the Company or any Subsidiary to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material;

 

(d)            Notice of Default or Event of Default — promptly, and in any
event within 10 days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

 



-16-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

(e)            Employee Benefits Matters — promptly, and in any event within
10 days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:

 

(i)            with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;

 

(ii)            the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

 

(iii)            any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect; or

 

(iv)            receipt of notice of the imposition of a Material financial
penalty (which for this purpose shall mean any tax, penalty or other liability,
whether by way of indemnity or otherwise) with respect to one or more Non-U.S.
Plans;

 

(f)            Notices from Governmental Authority – promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect;

 

(g)            Resignation or Replacement of Auditors – within 10 days following
the date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may request;

 

(h)            Other Material Developments – with reasonable promptness, any
other development that results in, or would reasonably be expected to result in,
a Material Adverse Effect; and

 

(i)            Requested Information – with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
Purchaser or holder of a Note.

 



-17-

 

 



WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 7.2.         Officer’s Certificate. Each set of financial statements
delivered to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:

 

(a)            Covenant Compliance — setting forth the information from such
financial statements that is required in order to establish whether the Company
was in compliance with the requirements of Section 10.6 during the quarterly or
annual period covered by the financial statements then being furnished
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations) and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence. In the event that the Company or any Subsidiary has made an election
to measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election;

 

(b)            Event of Default — certifying that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Company and its Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including any such
event or condition resulting from the failure of the Company or any Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto; and

 

(c)            Subsidiary Guarantors — setting forth a list of all Subsidiaries
that are Subsidiary Guarantors and certifying that each Subsidiary that is
required to be a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary
Guarantor, in each case, as of the date of such certificate of Senior Financial
Officer.

 

Section 7.3.          Access. The Company shall permit the representatives of
each Purchaser and each holder of a Note that is an Institutional Investor:

 

(a)            No Default — if no Default or Event of Default then exists and is
continuing, to participate in a conference call with the Company’s officers to
discuss the affairs, finances and accounts of the Company and its Subsidiaries
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, provided, that the access rights
set forth in this Section 7.3(a) may only be exercised twice per calendar year
by a holder of the Notes; and

 



-18-

 

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

(b)            Default — if a Default or an Event of Default then exists and is
continuing, at the expense of the Company and upon reasonable prior notice to
the Company, to access the books of account, records, reports and other papers
of the Company or any Subsidiary, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
reasonably requested.

 

Section 7.4.            Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:

 

(a)            such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are delivered to each Purchaser and holder of a Note by e-mail at
the e-mail address set forth in such holder’s Purchaser Schedule or as
communicated from time to time in a separate writing delivered to the Company;

 

(b)            the Company shall have filed such Form 10-Q or Form 10-K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at
http://www.whitehorsefinance.com as of the date of this Agreement, or shall have
delivered such certificate to each holder of a Note by e-mail at the e-mail
address set forth in such holder’s Purchaser Schedule or as communicated from
time to time in a separate writing delivered to the Company;

 

(c)            such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying
the requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

 

(d)            the Company shall have filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;

 

provided however, that in the case of any of clauses (b), (c) or (d), the
Company shall have given each holder of a Note prior written notice, which may
be by e-mail, included in the Officer’s Certificate delivered pursuant to
Section 7.2 or in accordance with Section 18, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements, other information
and Officer’s Certificates or to receive them by e-mail, the Company will
promptly e-mail them or deliver such paper copies, as the case may be, to such
holder.

 



-19-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 8.     Payment and Prepayment of the Notes.

 

Section 8.1.           Maturity. As provided therein, the entire unpaid
principal balance of each Note shall be due and payable on the Maturity Date
thereof.

 

Section 8.2.           Optional Prepayments with Make-Whole Amount. The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 5% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount; provided, that at any time on or after April 20, 2025, the
Company may, at its option, upon notice as provided below, prepay all or any
part of the Notes at 100% of the principal amount so prepaid, together with
accrued interest to the prepayment date, but without Make-Whole Amount or other
premium. The Company will give each holder of Notes written notice of each
optional prepayment under this Section 8.2 not less than 10 days and not more
than 60 days prior to the date fixed for such prepayment unless the Company and
the Required Holders agree to another time period pursuant to Section 17. Each
such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

Section 8.3.           Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. All partial
prepayments pursuant to Section 8.8 shall be applied only to the Notes of the
holders who have accepted the offer of prepayment and shall be allocated among
all such Notes in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof and not theretofore called for prepayment.

 

Section 8.4.           Maturity; Surrender, Etc.      In the case of each
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

 



-20-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 8.5.            Purchase of Notes. The Company will not and will not
permit any Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 10 Business Days. If the holders of more than 25% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each holder at least five
Business Days from its receipt of such notice to accept such offer. The Company
will promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.

 

Section 8.6.            Make-Whole Amount. The term “Make-Whole Amount” means,
with respect to any Note, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note over the amount of such Called Principal, provided that
the Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 



-21-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 8.7.            Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) except as set forth
in clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of,
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.

 



-22-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 8.8.           Change in Control.

 

(a)            Notice of Change in Control. The Company (i) may, following the
occurrence of any Control Event, and (ii) will, within thirty Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control or Control Event to each
holder of Notes. Such notice shall contain and constitute an offer to prepay
Notes as described in subparagraph (b) of this Section 8.8 and shall be
accompanied by the certificate described in subparagraph (e) of this
Section 8.8.

 

(b)            Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Section 8.8 Proposed
Prepayment Date”). Such date shall be not less than 30 days and not more than
60 days after the date of such offer (if the Section 8.8 Proposed Prepayment
Date shall not be specified in such offer, the Section 8.8 Proposed Prepayment
Date shall be the first Business Day after the 45th day after the date of such
offer).

 

(c)            Acceptance/Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.8 by causing a notice of such acceptance
to be delivered to the Company not later than 15 Business Days after receipt by
such holder of the most recent offer of prepayment. A failure by a holder of
Notes to respond to an offer to prepay made pursuant to this Section 8.8 shall
be deemed to constitute rejection of such offer by such holder.

 

(d)            Prepayment. Prepayment of the Notes to be prepaid pursuant to
this Section 8.8 shall be at 100% of the principal amount of such Notes,
together with interest on such Notes accrued to, but excluding, the date of
prepayment, but without Make-Whole Amount or other premium..

 

(e)            Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Section 8.8 Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.8; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to, but excluding, the Section 8.8 Proposed Prepayment Date;
(v) that the conditions of this Section 8.8 have been fulfilled; and (vi) in
reasonable detail, the nature and date of the Change in Control or Control
Event, as the case may be.

 



-23-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 9.      Affirmative Covenants.

 

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company covenants that:

 

Section 9.1.            Compliance with Laws. Without limiting Section 10.4, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental
rules or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.2.            Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

 

Section 9.3.            Maintenance of Properties. The Company will, and will
cause each of its Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times, provided that
this Section 9.3 shall not prevent the Company or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 9.4.            Payment of Taxes and Claims. The Company will, and will
cause each of its Subsidiaries to, file all federal and state and other Material
tax returns required to be filed in any jurisdiction and to pay and discharge
all taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



-24-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 9.5.           Corporate Existence, Etc. Subject to Section 10.2, the
Company will at all times preserve and keep its corporate existence in full
force and effect. Subject to Section 10.2, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
would not, individually or in the aggregate, have a Material Adverse Effect.

 

Section 9.6.           Books and Records. The Company will, and will cause each
of its Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Subsidiary, as the case may be. The Company will, and will cause each of its
Subsidiaries to, keep books, records and accounts which, in reasonable detail,
accurately reflect all transactions and dispositions of assets. The Company and
its Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and the Company will, and will cause each of its Subsidiaries to,
continue to maintain such system.

 

Section 9.7.           Subsidiary Guarantors. Except for any existing
Indebtedness of the Company under the Secured Credit Facility and any
Replacement Facilities, the Company will cause each of its Subsidiaries
that guarantees or otherwise becomes liable at any time, whether as a borrower
or an additional or co-borrower or otherwise, for or in respect of any
Indebtedness under any Material Credit Facility for which the Company is a
borrower or guarantor to concurrently therewith:

 

(i)             enter into an agreement in form and substance satisfactory to
the Required Holders providing for the guaranty by such Subsidiary, on a joint
and several basis with all other such Subsidiaries, of (x) the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest, Make-Whole Amount or otherwise) and this
Agreement, including all indemnities, fees and expenses payable by the Company
thereunder and (y) the prompt, full and faithful performance, observance and
discharge by the Company of each and every covenant, agreement, undertaking and
provision required pursuant to the Notes or this Agreement to be performed,
observed or discharged by it (a “Subsidiary Guaranty”); and

 

(ii)            deliver the following to each holder of a Note:

 

(A)           an executed counterpart of such Subsidiary Guaranty or a joinder
thereto;

 



-25-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

(B)            a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in
Sections 5.1, 5.2, 5.6, 5.7 and 5.19(b) of this Agreement (but with respect to
such Subsidiary and such Subsidiary Guaranty rather than the Company);

 

(C)            all documents as may be reasonably requested by the Required
Holders to evidence the due organization, continuing existence and, where
applicable, good standing of such Subsidiary and the due authorization by all
requisite action on the part of such Subsidiary of the execution and delivery of
such Subsidiary Guaranty and the performance by such Subsidiary of its
obligations thereunder; and

 

(D)            upon request of the Required Holders, a customary opinion of
counsel reasonably satisfactory to the Required Holders covering such matters
relating to such Subsidiary and such Subsidiary Guaranty as the Required Holders
may reasonably request.

 

(b)            At the election of the Company and by written notice to each
holder of Notes, any Subsidiary Guarantor that has provided a Subsidiary
Guaranty under subparagraph (a) of this Section 9.7 may be discharged from all
of its obligations and liabilities under its Subsidiary Guaranty and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the holders, provided that (i) if
such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of any Material Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under its Subsidiary Guaranty) under
such Material Credit Facility, (ii) at the time of, and after giving effect to,
such release and discharge, no Default or Event of Default shall be existing,
(iii) no amount is then due and payable under such Subsidiary Guaranty, (iv) if
in connection with such Subsidiary Guarantor being released and discharged under
any Material Credit Facility, any fee or other form of consideration is given to
any holder of Indebtedness under such Material Credit Facility for such release,
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in
clauses (i) through (iv).

 

Section 9.8.           Rating Confirmation. The Company covenants and agrees
that, at its sole cost and expense, it shall cause to be maintained at all times
a Rating of the Notes from at least one NRSRO that indicates that it will
monitor the rating on an ongoing basis. No later than (i) June 30 of each year
(beginning June 30, 2019) and (ii) promptly after any change in the Rating, the
Company further covenants and agrees it shall provide a notice with evidence of
such Rating (or any change thereto) to each of the holders of the Notes sent in
the manner provided in Section 18 with respect to all then current Ratings.

 

Section 9.9.           Status of RIC and BDC. The Company shall at all times,
subject to applicable grace periods set forth in the Code, maintain its status
as a RIC, and as a “business development company” under the Investment Company
Act.

 



-26-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 9.10.         Priority of Obligations. The Company will ensure that its
payment obligations under this Agreement and the Notes, and the payment
obligations of any Subsidiary Guarantor under its Subsidiary Guaranty, will at
all times rank at least pari passu, without preference or priority, with all
other unsecured and unsubordinated Indebtedness of the Company and such
Subsidiary Guarantor, as applicable.

 

Notwithstanding the terms of Section 11, it will not be a Default or an Event of
Default if the Company fails to comply with any provision of Section 9 on or
after the date of this Agreement and prior to the Closing; however, if such a
failure occurs, then any of the Purchasers may elect not to purchase the Notes
on the date of Closing that is specified in Section 3.

 

Section 10.     Negative Covenants.

 

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company covenants that:

 

Section 10.1.     Transactions with Affiliates. The Company will not, and will
not permit any Subsidiary to, enter into directly or indirectly any transaction
or group of related transactions (including the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Company or another Subsidiary), except (i) in the
ordinary course and pursuant to the reasonable requirements of the Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate, (ii) transactions
otherwise permitted under the Agreement, (iii) transactions permitted under the
Secured Credit Facility or any Replacement Facilities, (vi) transactions with
Affiliates that are set forth on Schedule 10.1, (v) a transaction that has been
(A) approved by a majority of the independent directors of the Board of
Directors of the Company and (B) consented to by the Required Holders (such
consent not to be unreasonably withheld or delayed), (vi) any co-investment with
Affiliates of the Company or the External Manager that is permitted under any
established SEC guidance, no-action letter or order or exemptive relief order or
(vii) transactions with WHF STRS Ohio Senior Loan Fund LLC in the ordinary
course.

 

Section 10.2.     Merger, Consolidation, Etc. The Company will not, and will not
permit any Subsidiary Guarantor to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person unless:

 

(a)            in the case of any such transaction involving the Company, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation or limited liability company organized and existing under
the laws of the United States or any state thereof (including the District of
Columbia), and, if the Company is not such corporation or limited liability
company, (i) such corporation or limited liability company shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (ii) such corporation or limited liability company shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;

 



-27-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

(b)            in the case of any such transaction involving a Subsidiary
Guarantor, the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Subsidiary Guarantor as an entirety, as
the case may be, shall be (1) the Company, such Subsidiary Guarantor or another
Subsidiary Guarantor; or (2) a solvent corporation or limited liability company
(other than the Company or another Subsidiary Guarantor) that is organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia) and, if such Subsidiary Guarantor is not such corporation
or limited liability company, (A) such corporation or limited liability company
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
the Subsidiary Guaranty of such Subsidiary Guarantor and (B) the Company shall
have caused to be delivered to each holder of Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;

 

(c)            each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and

 

(d)            immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.

 

No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from its Subsidiary Guaranty in
accordance with Section 9.7(b) in connection with or immediately following such
conveyance, transfer or lease.

 

Section 10.3.     Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Disclosure Documents.

 



-28-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 10.4.     Economic Sanctions, Etc. The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any Purchaser or holder or any affiliate of such
Purchaser or holder to be in violation of, or subject to sanctions under, any
law or regulation applicable to such holder, or (ii) is prohibited by or subject
to sanctions under any U.S. Economic Sanctions Laws.

 

Section 10.5.     Liens. The Company will not and will not permit any Subsidiary
Guarantor to directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
Subsidiary Guarantor, whether now owned or held or hereafter acquired, or any
income or profits therefrom, or assign or otherwise convey any right to receive
income or profits, except (a) Liens which secure obligations under the Secured
Credit Facility or any Replacement Facilities, (b) Liens permitted under the
Secured Credit Facility or any Replacement Facilities, (c) Liens on Equity
Interests in any SBIC Subsidiary created in favor of the SBA or its designee,
(d) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Company and its Subsidiaries or (ii) secure any Indebtedness, or
(e) other Liens which rank at least pari passu with all such Liens securing
obligations under the Secured Credit Facility or any Replacement Facilities,
provided that, for the avoidance of doubt, such other Liens under this clause
(f), or any Indebtedness secured thereby, shall not include, or be subject to,
any “first in/last out” or other priority or preference in the right of payment.

 

Section 10.6.     Financial Covenants.

 

(a)            Minimum Shareholders’ Equity. The Company will not permit
Shareholders’ Equity at the last day of any fiscal quarter of the Company to be
less than $195,144,000, plus 50% of the net proceeds of the sale of Equity
Interests by the Company after October 20, 2020 (other than proceeds of sales of
Equity Interests by and among the Company and its Subsidiaries).

 

(b)            Asset Coverage Ratio. The Company will not permit the Asset
Coverage Ratio (i) as of October 20, 2020, immediately after giving effect to
the sale of the Notes or (ii) as of the last Business Day of any fiscal quarter
of the Company to be less than the Investment Company Act Asset Coverage.

 

(c)            Debt to Equity Ratio. The Company will not permit the Debt to
Equity Ratio, immediately after giving pro forma effect to the creation,
issuance, assumption, guarantee or incurrence of Indebtedness and the
application of the proceeds thereof, to be greater than 1.6 to 1.0.

 



-29-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 10.7.     Most Favored Lender Status. (a) If the Company (i) is as of
the date of this Agreement a party to a credit facility, loan agreement or other
like financial instrument under which the Company may incur Unsecured Debt in
excess of $25,000,000 (an “Existing Credit Facility”), or (ii) after the date of
this Agreement enters into any amendment or other modification of any Existing
Credit Facility (an “Amended Credit Facility”) or (iii) enters into any new
credit facility, whether with commercial banks or other Institutional Investors
pursuant to a credit agreement, note purchase agreement, convertible note
indenture or debenture, or other like agreement after the date of this Agreement
under which the Company may incur Unsecured Debt in excess of $25,000,000 (in
any such case, a “New Credit Facility”), that in any such case has on the date
of this Agreement, or after the date of this Agreement results in, one or more
additional or more restrictive MFL Provisions (whether constituting a financial
covenant or an event of default) imposed on the Company than those contained in
this Agreement being contained in any such Existing Credit Facility, Amended
Credit Facility or New Credit Facility, as the case may be (such additional or
more restrictive MFL Provision or event of default, as the case may be, together
with all definitions relating thereto, in the case of an Existing Credit
Facility, including as amended by an Amended Credit Facility, the “Existing
Facility Additional Provision(s)” and in the case of a New Credit Facility, the
“New Facility Additional Provision(s)”), then the terms of this Agreement,
without any further action on the part of the Company or any of the holders of
the Notes, will unconditionally be deemed on the effective date of such Amended
Credit Facility or New Credit Facility, as the case may be, or the date hereof
in the case of an Existing Credit Facility to be automatically amended to
include the Existing Facility Additional Provision(s) or such New Facility
Additional Provision(s), as the case may be, and imposed on the same party
hereunder that is subject to such provision under the Existing Credit Facility,
the Amended Credit Facility, or the New Credit Facility, as applicable, and any
event of default in respect of any such additional or more restrictive
MFL Provision(s) so included herein shall be deemed to be an Event of Default
under Section 11(c) (after giving effect to any grace or cure provisions under
such Existing Facility Additional Provision(s) or such New Facility Additional
Provision(s) or event of default), subject to all applicable terms and
provisions of this Agreement, including, without limitation, all rights and
remedies exercisable by the holders of the Notes hereunder; provided that, for
the avoidance of doubt, any conversion feature in any New Credit Facility
pursuant to which the principal amount of, or any premium and/or accrued but
unpaid interest on, any debt security convertible by its terms into capital
stock of the Company shall not be deemed to be a New Facility Additional
Provision for purposes of this Section 10.7.

 

(b)            If after the date of execution of any Amended Credit Facility or
a New Credit Facility, as the case may be, any one or more of the Existing
Facility Additional Provision(s) or the New Facility Additional Provision(s) is
excluded, terminated, loosened, tightened, amended or otherwise modified under
the corresponding Amended Credit Facility or New Credit Facility, as applicable,
then and in such event any such Existing Facility Additional Provision(s) or New
Facility Additional Provision(s) theretofore included in this Agreement pursuant
to the requirements of this Section 10.7 shall then and thereupon automatically
and without any further action by any Person be so excluded, terminated,
loosened, tightened or otherwise amended or modified under this Section 10.7 to
the same extent as the exclusion, termination, loosening, tightening of other
amendment or modification thereof under the Amended Credit Facility or New
Credit Facility; provided that if a Default or Event of Default shall have
occurred and be continuing by reason of the Existing Facility Additional
Provision(s) or the New Facility Additional Provision(s) at the time any such
Existing Facility Additional Provision(s) or New Facility Additional
Provision(s) is or are to be so excluded, terminated, loosened, tightened,
amended or modified under this Section 10.7, the prior written consent thereto
of the Required Holders shall be required as a condition to the exclusion,
termination, loosening, tightening or other amendment or modification of any
such Existing Facility Additional Provision(s) or New Facility Additional
Provision(s), as the case may be; and provided, further, that in any and all
events, the financial covenant(s) and related definitions or any event of
default constituting any financial covenant and Events of Default contained in
this Agreement as in effect on the date of this Agreement shall not in any event
be deemed or construed to be excluded, terminated, loosened, relaxed, amended or
otherwise modified by operation of the terms of this Section 10.7.

 



-30-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

(c)            The Company shall from time to time, upon request by the Required
Holders, promptly execute and deliver at its expense (including, without
limitation, the reasonable and documented fees and expenses of one counsel for
the holders of the Notes, taken as a whole) an amendment to this Agreement in
form and substance reasonably satisfactory to the Required Holders evidencing
that, pursuant to this Section 10.7, this Agreement then and thereafter
includes, excludes, amends or otherwise modifies any Existing Facility
Additional Provision(s) or New Facility Additional Provision(s), as the case may
be; provided that the execution and delivery of such amendment shall not be a
precondition to the effectiveness of such amendment.

 

(d)            The Company agrees that it will not, nor will it permit any
Subsidiary or Affiliate to, directly or indirectly, pay or cause to be paid any
consideration or remuneration, whether by way of supplemental or additional
interest, fee or otherwise, to any creditor of the Company, any co-obligor or
any Subsidiary as consideration for or as an inducement to the entering into by
any such creditor of any amendment, waiver or other modification to any Existing
Credit Facility or New Credit Facility, as the case may be, the effect of which
amendment, waiver or other modification is to exclude, terminate, loosen,
tighten or otherwise amend or modify any Existing Facility Additional
Provision(s) or New Facility Additional Provision(s), unless such consideration
or remuneration is concurrently paid, on the same terms, ratably to the holders
of all of the Notes then outstanding.

 

Notwithstanding the terms of Section 11, it will not be a Default or an Event of
Default if the Company fails to comply with any provision of Section 10 before
or after giving effect to the issuance of the Notes on a pro forma basis;
however, if such a failure occurs, then any of the Purchasers may elect not to
purchase the Notes on the date of Closing that is specified in Section 3.

 

Section 11.     Events of Default.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)            the Company defaults in the payment of any principal on any Note
when the same becomes due and payable, whether at maturity or at a date fixed
for prepayment or by declaration or otherwise; or

 



-31-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

(b)            the Company defaults in the payment of any interest or Make-Whole
Amount, if any, on any Note for more than five Business Days after the same
becomes due and payable; or

 

(c)            the Company defaults in the performance of or compliance with any
term contained in Section 7.1(d) or Section 10.6(a), (b) or (c); or

 

(d)            the Company defaults in the performance of or compliance with any
term contained herein (other than those referred to in Sections 11(a), (b) and
(c)) and such default is not remedied within 45 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from holders of at least 25% of
the outstanding principal amount of the Notes (any such written notice to be
identified as a “notice of default” and to refer specifically to this
Section 11(d)); or

 

(e)            (i) any representation or warranty made in writing by or on
behalf of the Company or by any officer of the Company in this Agreement or any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made, or (ii) any representation or warranty made in writing by or on behalf of
any Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or

 

(f)             (i) the Company or any Significant Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least $25,000,000 (or its equivalent in
the relevant currency of payment) beyond any period of grace provided with
respect thereto, or (ii) the Company or any Significant Subsidiary is in default
in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$25,000,000 (or its equivalent in the relevant currency of payment) or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared, due and payable before its stated maturity or
before its regularly scheduled dates of payment, or (iii) as a consequence of
the occurrence or continuation of any event or condition (other than the passage
of time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), the Company or any Significant Subsidiary has become
obligated to purchase or repay Indebtedness before its regular maturity or
before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $25,000,000 (or its equivalent in the relevant
currency of payment); in each case other than a default, event or condition that
relates to a Change in Control and with respect thereto Section 8.8 applies;
provided that this clause (f) shall not apply to (1) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; or (2) convertible debt that becomes due as a
result of a conversion or redemption event, other than as a result of an “event
of default” (as defined in the documents governing such convertible debt); or

 



-32-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

(g)            the Company or any Significant Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

(h)            a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Significant Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or

 

(i)             any event that occurs with respect to the Company or any
Significant Subsidiary which under the laws of any jurisdiction is analogous to
any of the events described in Section 11(g) or Section 11(h), provided that the
applicable grace period, if any, which shall apply shall be the one applicable
to the relevant proceeding which most closely corresponds to the proceeding
described in Section 11(g) or Section 11(h); or

 

(j)             one or more final judgments or orders for the payment of money
aggregating in excess of $25,000,000 (or its equivalent in the relevant currency
of payment) (to the extent not covered by independent third party insurance or
by an enforceable indemnity), including any such final order enforcing a binding
arbitration decision, are rendered against one or more of the Company and its
Significant Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

 

(k)            if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) there is any “amount of unfunded benefit liabilities” (within
the meaning of section 4001(a)(18) of ERISA) under one or more Plans, determined
in accordance with Title IV of ERISA, (iv) the aggregate present value of
accrued benefit liabilities under all funded Non-U.S. Plans exceeds the
aggregate current value of the assets of such Non-U.S. Plans allocable to such
liabilities, (v) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vii) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder,
(viii) the Company or any Subsidiary fails to administer or maintain a Non-U.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up, or (ix) the Company or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (ix) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(k), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or

 



-33-

 

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

(l)            any Subsidiary Guaranty shall cease to be in full force and
effect in any Material respect, any Subsidiary Guarantor or any Person acting on
behalf of any Subsidiary Guarantor shall contest in any manner the validity,
binding nature or enforceability of any Subsidiary Guaranty, or the obligations
of any Subsidiary Guarantor under any Subsidiary Guaranty are not or cease to be
legal, valid, binding and enforceable in accordance with the terms of such
Subsidiary Guaranty.

 

(m)          the External Manager ceases to be the external manager of the
Company.

 

Section 12         Remedies on Default, Etc.

 

Section 12.1.           Acceleration. (a) If an Event of Default with respect to
the Company described in Section 11(g), (h) or (i) (other than an Event of
Default described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

(b)           If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

 

(c)           If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 



-34-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.           Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

 

Section 12.3.           Rescission. At any time after any Notes have been
declared due and payable pursuant to Section 12.1(b) or (c), the Required
Holders, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

Section 12.4.           No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.

 



-35-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 13.        Registration; Exchange; Substitution of Notes.

 

Section 13.1.           Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly after request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

 

Section 13.2.           Transfer and Exchange of Notes.

 

(a)           Subject to Section 13.2(b), any registered holder of a Note or a
Purchaser (an “Assigning Party”) may assign to one or more assignees (other than
a Competitor) (an “Assignee”) all or a portion of its rights and obligations
under its Note and/or under this Agreement.

 

(b)           Any such assignment or transfer shall be subject to the following
conditions: (i) the Assigning Party shall deliver to the Company a written
instrument of transfer duly executed by the Assigning Party or such Assigning
Party’s attorney duly authorized in writing and accompanied by the relevant
name, address and other information for notices of each transferee of such Note
or part thereof; (ii) the Assignee shall have made the representations set forth
in Section 6 to the Company as to itself; provided, however, that if disclosure
is required by the Purchaser under clause (c), (d), (e) or (g) of Section 6.2,
no transfer of Notes shall be permitted or effective except with the prior
written consent of the Company (which consent shall not be unreasonably withheld
taking in to account the specifics of the applicable disclosure) that the
transfer will not involve any non-exempt prohibited transaction that is
described in section 406 of ERISA or sections 4975(c)(1)(A) through (D) of the
Code; (iii) an exemption from registration of the Notes under the Securities Act
is available; and (iv) if requested by the Company, the Assigning Party shall
have delivered to the Company such certifications or other evidence to determine
that such assignment or transfer is being made in compliance with the Securities
Act and applicable state securities laws, in each case at the sole expense of
the Assigning Party.

 



-36-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

(c)           Upon surrender of any Note to the Company at the address and to
the attention of the designated officer (all as specified in Section 18(iii)),
for registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
10 Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.

 

Section 13.3.           Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

(a)           in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)           in the case of mutilation, upon surrender and cancellation
thereof,

 

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

 

Section 14.        Payments on Notes.

 

Section 14.1.           Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

 



-37-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 14.2.           Payment by Wire Transfer. So long as any Purchaser or
its nominee shall be the holder of any Note, and notwithstanding anything
contained in Section 14.1 or in such Note to the contrary, the Company will pay
all sums becoming due on such Note for principal, Make-Whole Amount, if any,
interest and all other amounts becoming due hereunder by the method and at the
address specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

Section 14.3.           Withholding and Tax Information. The Company shall be
entitled to deduct and withhold from amounts payable with respect to Notes such
amounts as the Company may be required to deduct and withhold under the Code or
any provision of applicable state, local or foreign tax law. To the extent that
amounts are so withheld and paid over to the appropriate authority by the
Company on behalf of a Purchaser, such withheld amounts shall be treated for all
purposes as having been paid to the Purchaser in respect of which such deduction
and withholding was made by the Company. By acceptance of any Note, the holder
of such Note agrees that such holder will with reasonable promptness duly
complete and deliver to the Company, or to such other Person as may be
reasonably requested by the Company, an appropriate, properly executed IRS
Form W-9, W-8BEN (for individuals), W-8BEN-E (for entities) or other applicable
IRS forms and from time to time (a) any forms, documents or certifications as
may be reasonably required for the Company to satisfy any information reporting
or withholding tax obligations with respect to any payments under this
Agreement, (b) in the case of any such holder that is a United States Person,
such holder’s United States tax identification number or other Forms reasonably
requested by the Company necessary to establish such holder’s status as a United
States Person under FATCA and as may otherwise be necessary for the Company to
comply with its obligations under FATCA and (c) in the case of any such holder
that is not a United States Person, such documentation prescribed by applicable
law (including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Company to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount (if any) to deduct
and withhold from any such payment made to such holder. Nothing in this
Section 14.3 shall require any holder to provide information that is
confidential or proprietary to such holder unless the Company is required to
obtain such information under FATCA and, in such event, the Company shall treat
any such information it receives as confidential. Except as otherwise required
by applicable law, the Company agrees that it will not withhold from any
applicable payment to be made to a holder of a Note that is not a United States
Person any tax so long as such holder shall have delivered to the Company (in
such number of copies as shall be reasonably requested) on or about the date on
which such holder becomes a holder under this Agreement (and from time to time
thereafter upon the reasonable request of the Company), executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, as well as the applicable “U.S.
Tax Compliance Certificate”, in both cases correctly completed and executed.

 



-38-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 15.        Expenses, Etc.

 

Section 15.1.           Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, any Subsidiary Guaranty or
the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, any Subsidiary
Guaranty or the Notes, or by reason of being a holder of any Note, (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes and any Subsidiary Guaranty and (c) the costs and expenses incurred
in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO; provided, that such costs and
expenses under this clause (c) shall not exceed $3,500; provided, further, that
the aggregate amount of attorneys’ fees of a special counsel to the Purchasers
and, if reasonably required by the Required Holders, local or other counsel
incurred in connection with the execution and delivery of this Agreement and the
Closing of the Notes and to be paid by the Company shall not exceed $100,000. If
required by the NAIC, the Company shall obtain and maintain at its own cost and
expense a Legal Entity Identifier (LEI).

 

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company.

 

Section 15.2.           Certain Taxes. The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or any Subsidiary
Guaranty or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction where the
Company or any Subsidiary Guarantor has assets or of any amendment of, or waiver
or consent under or with respect to, this Agreement or any Subsidiary Guaranty
or of any of the Notes, and to pay any value added tax due and payable in
respect of reimbursement of costs and expenses by the Company pursuant to this
Section 15, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Company
hereunder.

 



-39-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 15.3.           Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Subsidiary Guaranty
or the Notes, and the termination of this Agreement.

 

Section 16.        Survival of Representations and Warranties; Entire Agreement.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

Section 17.        Amendment and Waiver.

 

Section 17.1.           Requirements. This Agreement and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), only with the written consent of the
Company and the Required Holders, except that:

 

(a)           no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and

 

(b)           no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2), 11(a), 11(b), 12, 17 or 20.

 



-40-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 17.2.           Solicitation of Holders of Notes.

 

(a)           Solicitation. The Company will provide each Purchaser and each
holder of a Note with sufficient information, sufficiently far in advance of the
date a decision is required, to enable such Purchaser and such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Subsidiary Guaranty. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 17
or any Subsidiary Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers and holders of Notes.

 

(b)           Payment. The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any Purchaser or holder of a Note as consideration for or as an
inducement to the entering into by such Purchaser or holder of any waiver or
amendment of any of the terms and provisions hereof or of any Subsidiary
Guaranty or any Note unless such remuneration is concurrently paid, or security
is concurrently granted or other credit support concurrently provided, on the
same terms, ratably to each Purchaser and holder of a Note even if such holder
did not consent to such waiver or amendment.

 

(c)           Consent in Contemplation of Transfer. Any consent given pursuant
to this Section 17 or any Subsidiary Guaranty by a holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Company, (ii) any
Subsidiary or any other Affiliate or (iii) any other Person in connection with,
or in anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

 

Section 17.3.           Binding Effect, Etc. Any amendment or waiver consented
to as provided in this Section 17 or any Subsidiary Guaranty applies equally to
all Purchasers and holders of Notes and is binding upon them and upon each
future holder of any Note and upon the Company without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or
Subsidiary Guaranty shall operate as a waiver of any rights of any Purchaser or
holder of such Note.

 

Section 17.4.           Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

 



-41-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 18.        Notices.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), (c) by an internationally recognized overnight delivery service
(charges prepaid) or (d) by e-mail; provided that upon request of any holder to
receive paper copies of such notices or communications, the Company will
promptly deliver such paper copies to such holder). Any such notice must be
sent:

 

(i)            if to any Purchaser or its nominee, to such Purchaser or nominee
at the address specified for such communications in the Purchaser Schedule, or
at such other address as such Purchaser or nominee shall have specified to the
Company in writing,

 

(ii)           if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Company in writing, or

 

(iii)          if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer (Investor
Relations), or at such other address as the Company shall have specified to the
holder of each Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

Section 19.        Reproduction of Documents.

 

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 



-42-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 20.        Confidential Information.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser and shall not use the
Confidential Information for purposes of trading in the common stock of the
Company listed on the NASDAQ Global Select Market; provided that such Purchaser
may deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 



-43-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 21.        Substitution of Purchaser.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

Section 22.        Miscellaneous.

 

Section 22.1.           Successors and Assigns. All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including any subsequent holder of a Note) whether so expressed or not, except
that, subject to Section 10.2, the Company may not assign or otherwise transfer
any of its rights or obligations hereunder or under the Notes without the prior
written consent of each holder. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto and
their respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

Section 22.2.           Accounting Terms.

 

(a)           All accounting terms used herein which are not expressly defined
in this Agreement have the meanings respectively given to them in accordance
with GAAP. Except as otherwise specifically provided herein, (i) all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and (ii) all financial statements shall be prepared in accordance with
GAAP. For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 – Fair Value Option, International Accounting Standard 39 –
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 



-44-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

(b)           If the Company notifies the holders of the Notes that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

 

Section 22.3.           Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.4.           Construction, Etc. Each covenant contained herein shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 



-45-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

Section 22.5.           Counterparts; Electronic Contracting . This Agreement
may be executed in any number of counterparts, each of which shall be an
original but all of which together shall constitute one instrument. Each
counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, of the parties hereto. The parties agree to
electronic contracting and signatures with respect to this Agreement and the
other documents (other than the Notes).  Delivery of an electronic signature to,
or a signed copy of, this Agreement and such other documents (other than the
Notes) by facsimile, email or other electronic transmission shall be fully
binding on the parties to the same extent as the delivery of the signed
originals and shall be admissible into evidence for all purposes. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
other documents (other than the Notes) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Company, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. Notwithstanding the foregoing, if any Purchaser shall request manually
signed counterpart signatures to any document, the Company hereby agrees to use
its reasonable endeavors to provide such manually signed signature pages as soon
as reasonably practicable (but in any event within 30 days of such request or
such longer period as the requesting Purchaser and the Company may mutually
agree).

 

Section 22.6.           Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

Section 22.7.           Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company and each Purchaser irrevocably submit to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, the Company and each Purchaser irrevocably waive and agree not to assert,
by way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

 

(b)           The Company and each Purchaser agree, to the fullest extent
permitted by applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in Section 22.7(a) brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.

 



-46-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

(c)           The Company and each Purchaser consent to process being served by
or on behalf of any holder of Notes in any suit, action or proceeding of the
nature referred to in Section 22.7(a) by mailing a copy thereof by registered,
certified, priority or express mail (or any substantially similar form of mail),
postage prepaid, return receipt or delivery confirmation requested, to it at its
address specified in Section 18 or at such other address of which such holder
shall then have been notified pursuant to said Section. The Company and each
Purchaser agree that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(d)           Nothing in this Section 22.7 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(e)           The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Notes or any other document
executed in connection herewith or therewith.

 

*     *     *     *     *

 



-47-

 

 

WhiteHorse Finance, Inc. Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

  Very truly yours,       WhiteHorse Finance, Inc.       By: /s/ Joyson C.
Thomas

  Name: Joyson C. Thomas   Title: Chief Financial Officer

 

[Signature Page to Note Purchase Agreement]

 



 

 

 

 



WhiteHorse Finance, Inc.      Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

  Lincoln Benefit Life Company       By: /s/ Erik Braun     Name: Erik Braun    
Title: Chief Financial Officer       United Life Insurance Company       By: /s/
Erik Braun     Name: Erik Braun     Title: Vice President       Guaranty Income
Life Insurance Company       By: /s/ Erik Braun     Name: Erik Braun     Title:
Vice President       Lancaster Re Captive Insurance Company       By: /s/ Erik
Braun     Name: Erik Braun     Title: Chief Financial Officer

 



[Signature Page to Note Purchase Agreement]

 





 

 

WhiteHorse Finance, Inc.      Note Purchase Agreement

 

This Agreement is hereby



accepted and agreed to as



of the date hereof.

 

  Great American Life Insurance Company       By: /s/ Mark F. Muething     Name:
Mark F. Muething     Title: President       Great American Insurance Company    
  By: /s/ Stephen C. Beraha     Name: Stephen C. Beraha     Title: Assistant
Vice President

 

[Signature Page to Note Purchase Agreement]

 





 



  

Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Adjusted Interest Rate” is defined in Section 1.2(d).

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company. Notwithstanding anything herein
to the contrary, the term “Affiliate” shall not include any Person that
constitutes a Portfolio Investment.

 

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.

 

“Amended Credit Facility” is defined in Section 10.7.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Asset Coverage Ratio” means the ratio, as in effect from time to time,
determined on a consolidated basis for Company and its Subsidiaries, without
duplication, (a) the value of total assets of the Company and its Subsidiaries,
less all liabilities and indebtedness not represented by senior securities to
(b) to the aggregate amount of senior securities representing indebtedness of
Company and its Subsidiaries (including this Agreement), in each case as
determined pursuant to the Investment Company Act and any orders of the SEC
issued to or with respect to Company thereunder.

 

“Assignee” is defined in Section 13.2(a).

 

“Assigning Party” is defined in Section 13.2(a).

 

“Below Investment Grade Event” is defined in Section 1.2(e).

 

Schedule A
(to Note Purchase Agreement)

 





 



 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Miami, Florida are required or
authorized to be closed.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Change in Control” means

 

(i)            the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation) in one or a series of
related transactions, of all or substantially all of the property or assets of
the Company and its Subsidiaries, taken as a whole, to any “person” or “group”
(as those terms are used in Section 13(d)(3) of the Securities Exchange Act of
1934 (the “Exchange Act”), other than to any Permitted Holders,

 

(ii)            the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” or “group” (as those terms are used in Section 13(d)(3) of the Exchange
Act) (other than any Permitted Holders) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the outstanding voting stock of the Company,
measured by voting power rather than number of shares; or

 

(iii)            the approval by the Company’s stockholders of any plan or
proposal relating to the liquidation or dissolution of the Company;

 

provided, however, that any transfer of the Company’s securities by H.I.G.
Capital, L.L.C. or any of its Affiliates shall not be deemed a Change in Control
under clause (i) or (ii) above, as long as an Affiliate of H.I.G. Capital,
L.L.C. remains the Company’s investment adviser until October 20, 2025.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

 



A-2

 

 

“Company” is defined in the first paragraph of this Agreement.

 

“Competitor” means (a) any entity that has elected to be regulated as a
“business development company” under the Investment Company Act; or (b) any
Person who is not an Affiliate of the Company or any of its Subsidiaries and who
engages, as its primary business, in (i) the same or similar business as a
material business of the Company or any of its Subsidiaries or (ii) the business
of providing loans in the middle market or to venture companies and such Person
is not a bank or an insurance company; provided that:

 

(i)            the provision of investment advisory services by a Person to a
Plan which is owned or controlled by a Person which would otherwise be a
Competitor shall not in any event cause the Person providing such services to be
deemed to be a Competitor, provided that such Person providing such services has
established and maintains procedures which will prevent Confidential Information
supplied to such Person from being transmitted or otherwise made available to
such Plan; and

 

(ii)            in no event shall an Institutional Investor be deemed a
Competitor if such Institutional Investor is a pension plan sponsored by a
Person which would otherwise be a Competitor but which is a regular investor in
privately placed Securities and such pension plan has established and maintains
procedures which will prevent Confidential Information supplied to such pension
plan by the Company from being transmitted or otherwise made available to such
plan sponsor.

 

“Confidential Information” is defined in Section 20.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Control Event” means the public announcement by the Company of an agreement or
letter of intent with respect to a proposed transaction or event or series of
transactions or events which, individually or in the aggregate, may reasonably
be expected to result in a Change in Control.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

 

“Debt to Equity Ratio” means ratio of (a) the aggregate amount of Indebtedness
of the Company and its Subsidiaries to (b) Shareholders’ Equity at the last day
of the immediately preceding fiscal quarter of the Company.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 



A-3

 

 

“Default Rate” means that rate of interest per annum that is 2% above the rate
of interest on the Notes then in effect.

 



“Disclosure Documents” is defined in Section 5.3.

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Egan Jones” means Egan Jones Rating Company or if applicable, its successor.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests or equivalents (however designated,
including any instrument treated as equity for U.S. federal income tax purposes)
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
rules and regulations promulgated thereunder, in each case as amended from time
to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Existing Credit Facility” is defined in Section 10.7.

 

“Existing Facility Additional Provisions” is defined in Section 10.7.

 

“External Manager” means H.I.G. WhiteHorse Advisers, LLC, a Delaware limited
liability company (or any Affiliate of H.I.G. Capital, L.L.C. that may be so
designated as the investment adviser of the Company from time to time).

 

“Event of Default” is defined in Section 11.

 

“Family Member” means, with respect to any individual, any other individual
having a relationship of blood (to the second degree of consanguinity), marriage
or adoption to such individual.

 

“Family Trust” means, with respect to any individual, trusts or other estate
planning vehicles established for the primary benefit of such individual or
Family Member or such individual and in respect of which such individual or a
bona fide third party serves as trustee or in a similar capacity.

 



A-4

 

 

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

  

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.

 

“Governmental Authority” means

 

(a)            the government of

 

(i)            the United States of America or any state or other political
subdivision thereof, or

 

(ii)            any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

 

(b)            any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:

 

(a)            to purchase such indebtedness or obligation or any property
constituting security therefor;

 



A-5

 



 

(b)            to advance or supply funds (i) for the purchase or payment of
such indebtedness or obligation, or (ii) to maintain any working capital or
other balance sheet condition or any income statement condition of any other
Person or otherwise to advance or make available funds for the purchase or
payment of such indebtedness or obligation;

 



(c)            to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or

 

(d)            otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

 

provided that the term “Guaranty” shall not include (i) endorsements for
collection or deposit in the ordinary course of business or (ii) customary
indemnification agreements entered into in the ordinary course of business,
provided that such indemnification obligations are unsecured, such Person has
determined that any liability thereunder is remote and such indemnification
obligations are not the functional equivalent of the guaranty of a payment
obligations of a primary obligor. In any computation of the indebtedness or
other liabilities of the obligor under any Guaranty, the indebtedness or other
obligations that are the subject of such Guaranty shall be assumed to be direct
obligations of such obligor.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Indebtedness” with respect to any Person means, at any time, without
duplication,

 

(a)            its liabilities for borrowed money;

 

(b)            its redemption obligations in respect of mandatorily redeemable
Preferred Stock;

 

(c)            its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

 



A-6

 

 

(d)            (i) all liabilities appearing on its balance sheet in accordance
with GAAP in respect of Capital Leases and (ii) all liabilities which would
appear on its balance sheet in accordance with GAAP in respect of Synthetic
Leases assuming such Synthetic Leases were accounted for as Capital Leases;

 

(e)            all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);

 

(f)            all its liabilities in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money);

 

(g)            the aggregate Swap Termination Value of all Swap Contracts of
such Person; and

 

(h)            any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) hereof.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (h) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Investment Company Act” means the Investment Company Act of 1940, and the
rules and regulations promulgated thereunder and all exemptive relief, if any,
obtained by the Company thereunder, as the same may be amended from time to
time.

 

“Investment Company Act Asset Coverage” means the minimum asset coverage
required to be held by the Company to comply with the Investment Company Act.

 

“Investment Grade” means a rating of at least “BBB-” or higher by Egan Jones or
its equivalent by any other NRSRO.

 

“JPMorgan” means JPMorgan Chase Bank, National Association.

 



A-7

 

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

 



“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty; provided, however, that no change to such business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, resulting from, arising out of or
relating to any epidemic, pandemic, disease outbreak (including the COVID-19
disease caused by the SARS-CoV-2 virus (including any continuation, worsening,
evolution, mutation or variation thereof)) and/or other health crisis and/or
public health event, and/or the worsening of any of the foregoing, shall be
deemed to constitute, or shall be taken into account in determining whether, a
Material Adverse Effect has occurred or could or would reasonably be expected to
occur.

 

“Material Credit Facility” means, as to the Company and its Subsidiaries,

 

(a)            the Secured Credit Facility, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; and

 

(b)            the Note Purchase Agreement dated July 13, 2018 among the Company
and the purchasers named therein, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; and

 

(c)            any other agreement(s) creating or evidencing indebtedness for
borrowed money entered into on or after the date of Closing by the Company or
any Subsidiary, or in respect of which the Company or any Subsidiary is an
obligor or otherwise provides a guarantee or other credit support (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than $25,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of such facility
based on the exchange rate of such other currency); and if no Credit Facility or
Credit Facilities equal or exceed such amounts, then the largest Credit Facility
shall be deemed to be a Material Credit Facility.

 

“Maturity Date” is defined in the first paragraph of each Note.

 



A-8

 

 

“MFL Provision” means any covenant (whether constituting a covenant or an event
of default) that requires the Company or any Subsidiary to (i) maintain any
level of financial performance (including without limitation, any specified
level of net worth, total assets, cash flows or net income, however expressed),
(ii) maintain any relationship of any component of its capital structure to any
other component thereof (including, without limitation, the relationship of
indebtedness, senior indebtedness or subordinated indebtedness to total
capitalization or to net worth, however expressed), (iii) maintain any measure
of its ability to service its indebtedness (including, without limitation,
exceeding any specified ratio of revenues, cash flow or income to interest
expense, rental expense, capital expenditures and/or scheduled payments of
indebtedness, however expressed) or (iv) not to exceed any maximum level of
indebtedness, however expressed.

 



“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners.

 

“New Credit Facility” is defined in Section 10.7.

 

“New Facility Additional Provisions” is defined in Section 10.7.

 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

 

“Notes” is defined in Section 1.

 

“NRSRO” means a Nationally Recognized Statistical Rating Organization so
designated by the SEC whose ratings for senior unsecured indebtedness of
business development companies are authorized for use with, and recognized 
by, the SVO.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 



A-9

 

 

“Permitted Holders” means H.I.G. Capital, L.L.C. (or any Affiliate thereof),
senior management and employees of H.I.G. Capital, L.L.C. and its subsidiaries
(in each case, as of the date hereof) and their Family Members and Family
Trusts.

  

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

“Portfolio Investment” means (i) any investment held by the Company or one of
its Subsidiaries in their asset portfolio and (ii) any investment held by the
Company or one of its Subsidiaries that is listed on the Company’s consolidated
Schedule of Investments included in any filing with the SEC (or, for investments
made during a given quarter and before a consolidated Schedule of Investments is
filed with respect to the end of such quarter, will be listed on the Company’s
consolidated Schedule of Investments to be filed with the SEC with respect to
the end of such quarter during which the Investment is made), including, without
limitation, any such Schedule of Investments filed (or to be filed) with any of
the Company’s annual reports on Form 10-K, quarterly reports on Form 10-Q,
current reports on Form 8-K, registration statements or prospectuses.

 

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 



A-10

 

 

“QPAM Exemption” is defined in Section 6.2(d).

 



“Rating” means a rating of the Notes, which rating shall (a) specifically
describe the Notes, including their interest rate, maturity and Private
Placement Number, issued by a NRSRO and (b) in the event such Rating is a
“private letter rating” (i) address the likelihood of payment of both the
principal and interest of such Notes (which requirement shall be deemed
satisfied if the rating is silent as to the likelihood of payment of both
principal and interest and does not otherwise include any indication to the
contrary), (ii) not include any prohibition against sharing such evidence with
the SVO or any other regulatory authority having jurisdiction over the holders
of the Notes, and (iii) include such other information describing the relevant
terms of the Notes as may be required from time to time by the SVO or any other
regulatory authority having jurisdiction over the holders of the Notes.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Replacement Facilities” means at any time on or after all or any portion of the
Secured Credit Facility is expired or terminated, one or more senior secured
credit facilities or similar secured loan agreements to which the Company or the
borrower under the Secured Credit Facility (or any other special purpose vehicle
formed by the Company) is a party as borrower and pursuant to which
substantially all of the Company’s assets are pledged, including any guarantees
granted thereunder by the Company or such borrower.

 

“Required Holders” means (i) prior to the Closing, the Purchasers and (ii) at
any time on or after the Closing, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

 

“Responsible Officer” means any Senior Financial Officer, the chief executive
officer, the chief operating officer, the chief compliance officer, and any
other officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

 

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Subsidiary” means any subsidiary of the Company (or such subsidiary’s
general partner or manager entity) that is (a) either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, direct or
indirect, subsidiary of an entity referred to in clause (a)(i) of this
definition, and (b) designated in writing by the Company as an SBIC Subsidiary.

 



A-11

 

 

“SEC” means the Securities and Exchange Commission of the United States of
America.



 

“Secured Credit Facility” means that certain second amended and restated loan
agreement dated as of December 23, 2015 and amended and restated as of
November 22, 2019, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, by and among WhiteHorse
Finance Credit 1, LLC, as borrower, JPMorgan Bank, as administrative agent and
lender, and the lenders from time to time party thereto.

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Company and its Subsidiaries at such date.

 

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” (within the meaning specified in Rule 1-02(w) of Regulation S-X,
promulgated under the Securities Act) of the Company, excluding any Subsidiary
of the Company which is (a) a nonrecourse or limited recourse subsidiary, (b) a
bankruptcy remote special purpose vehicle or (c) not consolidated with the
Company for the purposes of GAAP.

 

“Source” is defined in Section 6.2.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries); provided, however, that notwithstanding such definition of
Subsidiary or the definition of subsidiary under GAAP, a Person shall not be
deemed a Subsidiary for purposes of this Agreement if (a) such Person is a joint
venture between the Company and a third party, (b) the Company owns equity
securities of such Person representing 50% of the voting power of all
outstanding equity securities of such Person and (c) pursuant to SEC guidance,
the Indebtedness of such Person is not consolidated on the consolidated
financial statements of the Company. Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Company. Anything herein to the contrary notwithstanding, the term “Subsidiary”
shall not include any SBIC Subsidiary.

 



A-12

 

 

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.

 

“Subsidiary Guaranty” is defined in Section 9.7(a).

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC.

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

 

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

 

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

 

“Unsecured Debt” means Indebtedness of the Company with a final maturity greater
than one year from the date of determination outstanding at any time that is not
secured in any manner by any Lien on assets of the Company or any of its
Subsidiaries.

 



A-13

 

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

 



“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 



A-14

 



 

[Form of Note]

 

WhiteHorse Finance, Inc.

 

5.375% Senior Note Due October 20, 2025

 

No. [_____]      [Date] $[_______]      PPN 96524V A@5

 

For Value Received, the undersigned, WhiteHorse Finance, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on October 20, 2025 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 5.375% per annum from the date hereof,
payable semiannually, on the 20th day of April and October; as may be adjusted
in accordance with Section 1.2 of the Note Purchase Agreement (as hereinafter
defined), in each year, commencing with the April or October next succeeding the
date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the Default Rate (as
defined in the hereinafter defined Note Purchase Agreement), payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan in New York, New York or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated October 20, 2020 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6.1
through 6.4 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

Schedule 1
(to Note Purchase Agreement)

 





 

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 



This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 



 WhiteHorse Finance, Inc.    By:   [Title]



 

-2-

 

 

Purchase Schedule
(to Note Purchase Agreement)

 





 